                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

JAMES DOE,                                                )
                                                          )
             Plaintiff,                                   )
                                                          )      Civil Action No. 7:18-cv-320
 v.                                                       )
                                                          )      By: Elizabeth K. Dillon
VIRGINIA POLYTECHNIC INSTITUTE                            )          United States District Judge
AND STATE UNIVERSITY, et al.,                             )
                                                          )
             Defendants.                                  )

                                        MEMORANDUM OPINION

         Plaintiff moves for leave to proceed under the pseudonym “James Doe.” For the

following reasons, the court holds that his privacy interest outweighs the presumption of

openness in judicial proceedings. It will thus grant the motion.

                                              I. BACKGROUND

         Plaintiff filed his complaint, under the pseudonym James Doe, against defendants

Virginia Polytechnic Institute and State University, Timothy Sands, Frank Shushok, Jr., Ennis

McCrery, Frances Keene, and Kyle Rose. All of the individual defendants were or are employed

by the University.1 (Compl. 1–2, Dkt. No. 1.)

         Doe alleges that he was falsely accused of sexually assaulting “Jan Roe” while enrolled

as an undergraduate at the University. On November 19, 2015, Doe and Roe attended a party

where they consumed alcohol. Afterwards, Doe and Roe went to Doe’s apartment, where they

had vaginal intercourse. (Compl. 3–5.)



         1
           As alleged in plaintiff’s complaint, the individual defendants held or currently hold the following
positions at the University: Sands is the President, Shushok is a Senior Assistant Vice President, McCrery is a
Student Conduct Hearing Agent, Keene is a Student Conduct Hearing Officer, and Rose is a Student Conduct
Hearing Agent. (Compl. 2.)
       On April 4, 2016, Doe received a letter from McCrery informing him that the University

had information about an incident involving him that required the Title IX office’s attention.

The University conducted an investigation and thereafter held a hearing on May 27, 2016.

Afterwards, Doe was notified in a letter, signed by Keene and Rose, that he had been found

responsible for violating the alcoholic beverage and “Sexual Violence – Rape” policies of the

student conduct code. Consequently, he was permanently dismissed from the University.

(Compl. 5–8.)

       Doe thereafter appealed the finding and sanction “based on a violation of a procedural

guarantee, significant and relevant new information, and/or unduly harsh and/or arbitrary

sanction(s).” In response, the University informed him that there was insufficient cause to

reverse the decision or the sanction. (Compl. 8–9.)

       Doe alleges violations of his due process rights under the United States and Virginia

Constitutions, violation of Title IX, negligence, and breach of contract. (Compl. 9–16.) Plaintiff

filed his complaint under the pseudonym “James Doe,” but he did not seek permission to proceed

under a pseudonym. Defendants moved to dismiss the complaint under Rule 10(a) of the Federal

Rules of Civil Procedure, seeking either “an order staying the time to respond to the Complaint

unless and until Plaintiff obtains leave to file under a pseudonym,” or dismissal of the complaint

for failure to obtain leave before filing under a pseudonym. (Mot. Dismiss 1, Dkt. No. 3.) In

response, Doe filed an opposition to defendants’ motion to dismiss and seeks leave to proceed

under a pseudonym. (Pl.’s Opp’n to Mot. Dismiss, Dkt. No. 14; Pl.’s Mot. Leave, Dkt. No. 15.)

He seeks to “proceed under a pseudonym to protect his and his accuser’s identities.” (Pl.’s Mem.

Supp. Mot. Leave 2, Dkt. No. 16.) Defendants filed a brief reply to Doe’s opposition. (Defs.’




                                                2
Reply, Dkt. No. 22.) Defendants also filed a response to Doe’s motion for leave, in which they

state that they neither support nor oppose the motion. (Defs.’ Resp., Dkt. No. 23.)

                                         II. DISCUSSION

       Federal Rule of Civil Procedure 10(a) states: “[t]he title of the complaint must name all

parties.” The purpose of this rule “is to ‘apprise the parties of their opponents and to protect the

public’s legitimate interest in knowing all the facts and events surrounding court proceedings.’”

Doe v. Pittsylvania Cty., No. 4:11-cv-43, 2012 U.S. Dist. LEXIS 13618, at *3 (W.D. Va. Feb. 3,

2012) (quoting Doe v. Hallock, 119 F.R.D. 640, 643 n.1 (S.D. Miss. 1987)). However, parties

may proceed anonymously based on a number of exceptions to this requirement that have been

articulated by courts. Roe v. Aware Woman Ctr. for Choice, 253 F.3d 678, 685 (11th Cir. 2001).

       “The ultimate test for deciding if a plaintiff should proceed anonymously is whether

plaintiff ‘has a substantial privacy right which outweighs the customary and constitutionally-

embedded presumption of openness in judicial proceedings.’” Pittsylvania Cty., 2012 U.S. Dist.

LEXIS 13618, at *2–3 (some internal quotation marks omitted) (quoting Doe v. Frank, 951 F.2d

320, 323 (11th Cir. 1992)). This presumption of openness is well grounded in our nation’s laws.

Id. at *3. “Courts have long held that the First Amendment protections of freedom of speech and

press safeguard the public’s right to attend trials, which must be ‘open to the public absent an

overriding and clearly articulated interest to the contrary.’” Id. (quoting Doe 1 v. Merten, 219

F.R.D. 387, 390–91 (E.D. Va. 2004)).

       But the presumption of openness is not absolute; anonymity may be appropriate in some

cases. “The crucial interests served by open judicial proceedings are not compromised by

allowing a party to proceed anonymously.” Id. at *4. If a plaintiff is granted leave to proceed

under a pseudonym, the public is not denied its right to attend the proceedings or inspect the



                                                  3
court’s opinions and orders on the underlying constitutional issue. Id. “[T]he only thing

potentially being shielded from the public is plaintiff’s name and any court proceedings or

opinions that might be necessary to determine standing.” Id. (quoting Doe v. Barrow Co., 219

F.R.D. 189, 193 (N.D. Ga. 2003)). Still, “it is the exceptional case in which a court allows a

party to proceed anonymously.” Id.

       Whether a plaintiff is allowed to proceed anonymously is a decision committed to the

sound discretion of the district court. Id. at *6. To guide this decision, the Fourth Circuit has

provided the following five factors:

               [1] whether the justification asserted by the requesting party is
               merely to avoid the annoyance and criticism that may attend any
               litigation or is to preserve privacy in a matter of sensitive and
               highly personal nature; [2] whether identification poses a risk of
               retaliatory physical or mental harm to the requesting party or even
               more critically, to innocent non-parties; [3] the ages of the persons
               whose privacy interests are sought to be protected; [4] whether the
               action is against a governmental or private party; and, relatedly, [5]
               the risk of unfairness to the opposing party from allowing an action
               against it to proceed anonymously.

James v. Jacobson, 6 F.3d 233, 238 (4th Cir. 1993). Not all of these factors may be relevant to a

given case, and there may be others that are. Id. Consequently, the trial court must “carefully

review all the circumstances of [the] case and then decide whether the customary practice of

disclosing the plaintiff’s identity should yield to the plaintiff’s privacy concerns.” Pittsylvania

Cty., 2012 U.S. Dist. LEXIS 13618, at *7 (quoting Frank, 951 F.2d at 323).

       The court concludes that the factors relevant to this case weigh in favor of anonymity.

A. Specific Sensitive and Personal Interest

       The first James factor asks whether the plaintiff’s reason for anonymity is due to a

specific sensitive and personal privacy interest or whether it is merely to avoid the annoyance

and criticism that comes with litigation. Doe contends that sexual assault allegations are a highly

                                                  4
personal and sensitive matter, and that private, intimate details of his and Roe’s lives are likely to

be at issue. (Pl.’s Mem. Supp. Mot. Leave 4–5.) The court agrees; the litigation here is clearly

“a matter of sensitive and highly personal nature” because Doe is an accused perpetrator of

sexual assault. James, 6 F.3d at 238; see Doe v. The Rector & Visitors of George Mason Univ.,

179 F. Supp. 3d 583, 593 (E.D. Va. 2016) (“There can be no doubt that the litigation here

focuses on a matter of sensitive and highly personal nature. Plaintiff has been accused of sexual

misconduct, the mere accusation of which, if disclosed, can invite harassment and ridicule.”)

(internal citations and quotation marks omitted). Thus, the court agrees and believes that the first

James factor weighs in favor of anonymity.

B. Retaliatory Physical or Mental Harm

       The second James factor analyzes whether identification poses a risk of retaliatory

physical or mental harm to the plaintiff or innocent non-parties. Here, Doe argues that he “could

be targeted for retaliatory physical or mental harm based solely on the accusation that he

committed sexual assault,” and that if he returned to the University, his public reputation would

precede him and be detrimental to his “physical and mental health.” (Pl.’s Mem. Supp. Mot.

Leave 6.) He also notes that “[t]here is no reason to lift [the] veil of anonymity now,” because

“Virginia Tech affords anonymity to accusers and accused during disciplinary proceedings.”

(Id.) Last, Doe asserts that it would also be harmful to Roe if her name was publicized. (Id.)

       The court thinks that Doe’s identification may put him at risk for physical or mental harm

by persons who know that Roe has accused him of sexual assault. Moreover, his identification

has the potential to lead persons—especially those who are associated with Doe and Roe or

know of Doe and Roe—to identify Roe as his accuser and identify other students who were

involved in the investigative process. It is also likely that identification of Roe could result in



                                                  5
her facing a risk of harm. See Doe v. Alger, 317 F.R.D. 37, 40 (W.D. Va. 2016). Therefore, this

factor also weighs in favor of anonymity.

C. Ages of Persons Whose Privacy Interests Are Sought to Be Protected

        As to the third James factor, the court finds that this factor weighs slightly in favor of

anonymity. While Doe and Roe are adults, college students “may still possess the immaturity of

adolescence,” particularly in the first few years of their schooling. Yacovelli v. Moser, No. 1:02-

cv-596, 2004 U.S. Dist. LEXIS 9152, at *24 (M.D.N.C. May 20, 2014). Here, the incident

occurred at the start of Doe’s second year at school. It is thus more likely that as a young adult

in his earlier years of college, he may have still possessed this adolescent immaturity. The court

therefore believes that the third James factor weighs in favor of anonymity, as well.

D. Action Against Government or Governmental Activity

        Under the fourth James factor, the court considers the defendant’s identity as the

government or a private party. Courts are more likely to allow a plaintiff to proceed under a

pseudonym when the plaintiff challenges the government or government activity. Yacovelli,

2004 U.S. Dist. LEXIS 9152, at *24–25. This is because “although the mere filing of a lawsuit

against a private party may cause the defendant reputational and economic harm, such that

fairness requires the identification of the plaintiffs, the government is not vulnerable to similar

reputational harm, particularly in a case involving a challenge to the constitutional, statutory, or

regulatory validity of government activity.” Int’l Refugee Assistance Project v. Trump, No.

TDC-17-0361, 2017 WL 818255, at *3 (D. Md. Mar. 1, 2017); see also Pittsylvania Cty., 2012

U.S. Dist. LEXIS 13618, at *10–11. Further, “[u]se of pseudonyms is more likely to be

appropriate in cases challenging government activity because there is both ‘arguably a public

interest in a vindication of . . . rights’ and a risk of stigmatization of the plaintiff, who often



                                                    6
represents a minority interest.” Int’l Refugee Assistance Project, 2017 WL 818255, at *3

(quoting EW v. N.Y. Blood Ctr., 213 F.R.D. 108, 111 (E.D.N.Y. 2003)).

       In this case, Doe’s action is against both the government and private parties. He notes

that the private parties “are being sued in their official and individual capacities,” and asserts that

because they are government employees, “there is much less concern than there would be with

merely private individuals.” He also contends that there is a public interest in state activity that

violates constitutional principles, and he believes this interest is advanced by preserving Doe’s

and Roe’s anonymity. (Pl.’s Mem. Supp. Mot. Leave 7.) As such, he believes “this factor is

neutral at worst and at best favors proceeding under a pseudonym.” (Id. at 8.)

       While Doe is challenging government activity and suing the private parties in their

official capacities, his allegations also focus on the individual actions of the private parties. In

another case, this court previously found that this factor did not weigh in favor of or against

anonymity when the plaintiff brought an action against the president and vice president of a

university in their official capacities and the allegation could be read either as an accusation

against them individually, or “as an indictment of the University’s disciplinary process itself and

not of the persons involved in it.” Alger, 317 F.R.D. at 41.

       In contrast, here, Doe plainly states that he is suing the individual defendants in both their

official and individual capacities, and specifically alleges that McCrery “disregarded [his]

statements, failed to investigate evidence that would have exculpated him of the alleged offenses,

and gave preference to the implausible and inconsistent statements of [Roe],” and “negligently

failed to fairly and adequately investigate the allegations and gather the information required to

reach an informed conclusion concerning accountability.” (Compl. 12, 14.) Unlike in Alger,

Doe’s allegations cannot be read as solely contesting the University’s disciplinary process itself,



                                                  7
but must be read as also challenging the specific actions of the persons involved in that process.

Therefore, this fourth James factor weighs against anonymity.

E. Risk of Unfairness to Defendant

        The fifth James factor examines the risk of unfairness to the defendants from allowing

the plaintiff to proceed anonymously. Doe contends there is no risk because the defendants are

aware of Doe’s and Roe’s identities and counsel has used their real names in their discussions

related to this case. (Pl.’s Mem. Supp. Mot. Leave 8.) The court agrees and finds that this factor

weighs in favor of anonymity.

                                               * * *

        After giving consideration to all of the factors discussed above, the court concludes that

Doe’s privacy interest outweighs the presumption of openness in judicial proceedings and that he

may thus proceed anonymously in this case. In order to effectuate the court’s ruling, the court

directs the parties to refer to plaintiff and his accuser as “James Doe” and “Jan Roe,”

respectively, in all further documents filed in the case. If a particular document cannot be

redacted or altered to comply with this directive, the filing party may seek leave to file it under

seal.

                                        III. CONCLUSION

        For the foregoing reasons, the court will grant plaintiff’s motion for leave to proceed

under a pseudonym and deny defendants’ motion to dismiss.

        An appropriate order will follow.

        Entered: November 13, 2018



                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge

                                                  8
